Appeal from a judgment of the Erie County Court (Michael L. D’Amico, J.), rendered September 4, 2007. The judgment convicted defendant, upon a nonjury verdict, of criminal possession of a controlled substance in the seventh degree and unlawful possession of marihuana.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a nonjury trial of criminal possession of a controlled *1382substance in the seventh degree (Penal Law § 220.03) and unlawful possession of marihuana (§ 221.05). Defendant made only a general motion for a trial order of dismissal, and thus failed to preserve for our review his challenge to the legal sufficiency of the evidence (see People v Gray, 86 NY2d 10, 19 [1995]). In any event, defendant’s challenge lacks merit (see generally People v Bleakley, 69 NY2d 490, 495 [1987]), and we therefore reject the further contention of defendant that defense counsel was ineffective for failing to preserve that challenge for our review (see People v Caban, 5 NY3d 143, 152 [2005]; People v Stultz, 2 NY3d 277, 287 [2004], rearg denied 3 NY3d 702 [2004]). Viewing the evidence in light of the elements of the crimes in this nonjury trial (see People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that the verdict is not against the weight of the evidence (see generally Bleakley, 69 NY2d at 495). Present—Scudder, P.J., Smith, Peradotto, Garni and Green, JJ.